COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON


                    ORDER ON MOTION FOR REHEARING
                        AND REHEARING EN BANC

Appellate case name:          Santos Almanzar, IV v. The State of Texas

Appellate case number:        01-11-01058-CR

Trial court case number:      10CR1498

Trial court:                  56th District Court of Galveston County, Texas

        Appellant’s motion for rehearing and rehearing en banc is DENIED.

        It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                   Acting for the Court

                   Panel consists of Chief Justice Radack and Justices Jennings, Keyes,
                   Higley, Bland, Massengale, Brown, and Huddle (Justice Sharp not
                   participating).

Date:          June 4, 2013